UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6552


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS DWAYNE PARHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:08-cr-00051-RLV-DCK-2; 5:13-cv-
00035-RLV)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Dwayne Parham, Appellant Pro Se.      Kelli Hamby Ferry,
Assistant United States Attorney, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marcus    Dwayne         Parham       seeks    to     appeal       the    district

court’s    order      denying       relief    on       his    28    U.S.C.      § 2255       (2012)

motion and his motions for reconsideration.                                The order is not

appealable       unless        a    circuit          justice        or     judge        issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate         of     appealability           will        not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the     merits,     a    prisoner          satisfies       this    standard       by

demonstrating         that     reasonable            jurists       would       find     that     the

district       court’s       assessment      of       the    constitutional             claims    is

debatable      or     wrong.        Slack     v.      McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that        the    motion       states    a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Parham has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

dispense       with     oral       argument       because          the    facts        and     legal



                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3